Citation Nr: 1819314	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the from March 1974 to March 1977.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, this appeal was remanded to afford the Veteran a VA back examination.  Since remand, the Veteran underwent a VA back examination in November 2015.  As such, there has been substantial compliance with the March 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of that hearing is included in the claims file.  In a May 2017 letter from the Veteran's attorney, an additional hearing was requested regarding the issue on appeal.  However, VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703 (2017).  As a hearing has already been conducted by the undersigned VLJ regarding the issue on appeal and no good cause has been shown to grant the Veteran's request for a second hearing, the Board finds that the request must be denied.  As such, the Board will proceed with its appellate review of the claim.


FINDING OF FACT

The Veteran's back disability is not etiologically related to his active service; a chronic back disability was not present in service and did not manifest to a compensable degree within one year of service discharge; and the most probative evidence does not relate the Veteran's back disability to his active service.

CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran, which he acknowledged in an August 2008 VCAA Notice Response.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in November 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed the record, considered the Veteran's symptoms and history, and applied accepted medical standards and principles in rendering an opinion.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The theory of continuity of symptomatology does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

The Veteran contends that his current back disability is related to his active service.  Specifically, he has indicated that he sustained several falls in service, which he believes are the cause of his current back condition.  

In his November 2009 VA 9 and at the August 2014 hearing, the Veteran indicated that he feels his back problems started with his time in the military.  He indicated that he fell in April 1974 after roller skating, was thrown from a jeep in July 1974, and fell in 1976 while carrying a generator.  A May 1974 service treatment report (STR) does reflect that the Veteran fell and hurt his back roller skating.  The diagnosis was a muscle contusion.  Additionally, an undated STR indicates that he had been complaining of back pain for two days.  

In his VA 9 form, the Veteran indicated that his primary care physician and neurologist have indicated that the injuries were "in all probability" the onset of his back problems.  He also indicated that after three major back surgeries with rods and pins in place, he is completely disabled.  At the hearing, he indicated that he was told the discs in his back had been ruptured so long they would have to put rods and pins in his back and that his sciatic nerve had been pinched and stayed flat.  The Veteran's wife stated that following service, the Veteran would periodically complain of his back pain and would see the doctor maybe a few times a year.  She indicated that his back just progressively got worse and that whereas he had once been active and coached and played ball, he was no longer able to do so.  She also indicated that the Veteran has fallen a few times as well due to his back pain.

As to medical evidence, there are a number of treatment reports regarding the Veteran's back condition and back pain.  A March 1999 x-ray indicates mild degenerative changes seen in the thoracic spine.  As such, the Board finds that there is a diagnosis of arthritis of the back.  The record also reflects that the Veteran has spinal stenosis, lumbago, radiculopathy, and intervertebral disc syndrome.  Treatment reports starting in 1999 to present indicate chronic back pain.  As a diagnosis and the existence of pain are established, the Board will not discuss those records further.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).  

An August 2000 radiology report from South Georgia Medical Center indicates that the Veteran was status-post laminectomy, and the examiner noted that the Veteran had rods placed in his back.  A November 2003 new patient evaluation note from the Veteran's regular physician, Dr. G., indicates that the Veteran is a retired truck driver secondary to back problems.  An April 2005 letter from Dr. G. indicates that the Veteran had been a patient since 2001 and that at the time he met the Veteran, the Veteran related his story [of back pain] all the way back to May 1974 noting that he presented to the clinic in service with low back pain.  Dr. G. indicated that the Veteran reported that he presented again in 1976 with similar complaints.  Dr. G. indicated that eventually in August 2000, the Veteran underwent lumbar laminectomy with rod placement and has had chronic back pain during this entire time dating all the way back to 1974.  Medical records from 2009 for Dr. G. reflect the Veteran's consistent reports of back pain.  In an August 2010 letter from Dr. G., he indicated that service records show that the Veteran injured his back while in service and that the Veteran continues to have chronic back pain.  

A March 2013 physician note indicates chronic back pain since 1974 when the Veteran hurt his back in the military lifting heavy objects.  The report also notes that the Veteran has a history of fall in 1976 and had back surgery twice in 1999 and 2000.  The assessment of the March 2013 examination was back pain from L3 downwards.  

In November 2015, the Veteran underwent a VA examination for his back.  The examiner provided diagnoses of intervertebral disc syndrome, spinal stenosis, degenerative disc disease (DDD) of the lumbosacral spine status-post discectomy and then fusion L4-5, and bilateral lumbosacral radiculopathy.  The examiner noted and discussed the various falls the Veteran sustained in service (after roller skating and carrying a generator as well as being thrown from a jeep).  The examiner noted the Veteran's reports that he continued to see his general doctor for low back pain and was given medication and home remedies.  The examiner noted that in 1999, the Veteran was pulling a tarp off sheet rock while at work and fell, which caused an increase in severe back pain for the Veteran.  The VA examiner noted that following this fall, the Veteran underwent two back surgeries and was diagnosed with degenerative spine disease.  As to current symptoms, the examiner indicated that the Veteran has severe constant low back pain and burning in both legs.  The examiner indicated that when the Veteran left service, he weighed 180 pounds and was at the time of the VA examination 310 pounds.  The examiner also indicated that the Veteran reported that most of his weight gain came after 2000.  The examiner also indicated that the Veteran worked for 30 years following service as a truck driver and that he built homes in June 2010.  

The VA examiner opined that there is no evidence that the Veteran's back disability is due to his active service.  The examiner reasoned that the Veteran had a muscle contusion injury in May 1974 but there is nothing in his military records for the next three years and for many years following to suggest that there was any chronic low back problem.  The VA examiner noted the private opinion of Dr. G. and indicated that while Dr. G. opined that the Veteran's back condition is related to his service, Dr. G.'s rationale is not adequate.  The VA examiner explained that although the Veteran had a mild strain from the 1974 fall, there is nothing in his records during service or for many years following suggesting that this event caused a chronic back problem.  The examiner indicated that the Veteran's back problems appear to have begun in early 1999 per all records reviewed.  The VA examiner indicated that it is more likely that the Veteran's physical work as a truck driver for thirty years and work as a subcontractor building homes combined with his obesity led to the degenerative spine disease diagnosed in 1999 at the age of 45 along with the associated acute work injury.  

In a May 2017 letter, Dr. G. indicated that he reviewed the Veteran's service treatment records and that the Veteran has diagnosed back conditions of lumbago, low back pain, and L5 radiculopathy.  Dr. G. indicated that the basis of his opinion that the Veteran's back conditions are related to his military service is that medical records show the Veteran injured his back while in service and that he continues to have chronic pain.  

Merits

Having reviewed the record, medical and lay evidence, the Board finds that service connection for the Veteran's back disability cannot be established.

The record is clear for a diagnosis of arthritis of the back and other back conditions, which the Veteran links to numerous falls he sustained in service.  As such, the first two elements of service connection have been met.  Thus, the remaining issue is a nexus.  As arthritis is a chronic disability, the Board has initially considered service connection on a presumptive basis under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the third element of service connection.

The Veteran was not diagnosed with a chronic back condition in service.  While the Veteran's STRs corroborate his reports of back pain following various falls, the Veteran was not diagnosed with or treated for a chronic back disability in service.  His in-service diagnosis was for a muscle contusion.  Accordingly, the Board determines that a chronic back disability did not manifest during service.  

Nor does the record reflect that a chronic back disability, to include arthritis, was manifested within one year following service.  The Veteran was discharged from service in 1977, and he was not diagnosed with arthritis of the back until 1999.  As a chronic back disability also did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether service connection may be awarded based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Following the Veteran's in-service complaints of back pain, the record does not reflect complaints of or treatment for back pain again until 1999 and then continuously thereafter.  While the record does not reflect continuous complaints or treatment for back pain prior to 1999, the Board has considered the Veteran and his wife's statements that he continued to have back pain following service.  Although the Board considers the Veteran and his wife's statements to be credible and probative, the statements are outweighed by the November 2015 VA examiner's opinion, which links his back conditions to post-service causes.

The November 2015 VA examiner accounted for the Veteran's in-service falls and diagnosis of a muscle contusion but explained that given the Veteran's history as a truck driver for over thirty years and his weight gain post-service, his back disability, to include arthritis, is more likely due to those causes.  As the VA examiner reviewed the record, considered the Veteran's overall history and symptoms, and the rationale is consistent with the facts, the Board finds the opinion probative.  The VA examiner also noted the injury the Veteran sustained in 1999 at work.  As the Veteran did undergo two surgeries following the 1999 injury following which he was also diagnosed with other back conditions and was routinely treated for back pain, the Board finds the VA examiner's rationale highly persuasive.  The Board acknowledges the private opinions of Dr. G.  However, in rationalizing that the consistency of the Veteran's pain since service links his current back conditions to service, Dr. G. did not account for the 1999 injury sustained at work, which was a significant injury.  

Additionally, while the March 2013 physician note dates the Veteran's back pain to in service, the diagnosis for that examination was back pain.  Pain, by itself, is not a disability for which service connection can be granted by VA.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The physician note does not speak to whether any of the Veteran's diagnosed back conditions are related to his service.  The Board also acknowledges the Veteran's statements that he was told that his back condition had been present for a while and also that it "in all probability" was onset in service.  While the Board has no reason to doubt the credibility of the Veteran's statements, the statements are speculative as there is no supporting rationale.  

Given the most probative evidence, the Board finds that a nexus cannot be established for the Veteran's back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability on either a presumptive or direct basis.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107.

ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


